In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JAMES PARKER,             *
                          *                        No. 15-368V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: June 22, 2016
                          *
SECRETARY OF HEALTH       *                        Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                        Guillain-Barré syndrome (“GBS”);
                          *                        Chronic Inflammatory Demyelinating
              Respondent. *                        Polyneuropathy (“CIDP”).
******************** *

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Alexis B Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On June 22, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by James Parker on April 13, 2015. In his petition,
petitioner alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
December 7, 2012, caused him to suffer Guillain-Barré Syndrome (“GBS”) and/or
Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”). Petitioner
further alleges that he suffered the residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that petitioner’s alleged injuries were caused-in-fact by
his flu vaccination, and denies that the vaccine caused any other injury or his
current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $187,000.00 in the form of a check payable to
       petitioner, James Parker. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-368V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


                                                       )
JAMES PARKER,                                          )
                                                       )
                       Petitioner,                     )
                                                       )      No.15-368V
v.                                                     )      Special Master Moran
                                                       )
SECRETARY OF HEALTH AND                                )
HUMAN SERVICES,                                        )
                                                       )
                       Respondent.                     )


                                          STIPULATION

       The parties hereby stipulate to the following matters:

       I. On April 13, 2015, James Parker ("petitioner") filed a petition for vaccine

compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10

to 34 (the "Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received a flu immunization on December 7, 2012.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered from Guillain-Barre Syndrome ("GBS") and/or

Chronic Inflammatory Demyelinating Polyneuropathy ("CIDP") 'that was caused-in-fact by his

flu vaccination. Petitioner further alleges that he experienced residual effects of this injury for

more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action



                                                 -1-
for damages as a result of his alleged GBS.

       6. Respondent denies that petitioner's alleged injuries were caused-in-fact by his flu

vaccination, and denies that the vaccine caused any other injury or his current condition.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

               A lump sum of$187,000.00 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a){l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorney's fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8, and any amounts awarded pursuant to


                                                 -2-
paragraph 9, of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S .C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have beei:i brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on December 7, 2012, as

alleged in a petition for vaccine compensation filed on or about April 13, 2015, in the United

States Court of Federal Claims as petition No. 15-368V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

         15. If the special master fails to issue a decision in complete confonnity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a


                                                     -3-
decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Inj\iry Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        I 7. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged OBS,

CIDP, or any other injury or his current disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I


                                                  -4-
Respectfully submitted,




ATTORNEY OF RECORD FOR                           AUTHORJZED REPRESENTATIVE
PETITIONER:               ~Wlct c~F THE AITORNEY GENERAL:

~Mt.\-kruA             12.t   ~ld;3. I Ct)(.z) p~ ~ c_ _
RONALD C.     HOMER~                             CA\iiAJJNE E. REEVES
Attorney for Petitioner                          Acting Deputy Director
Conway, Homer and Chin-Caplan, P.C.              Torts Branch
16 Shawmut Street                                Civil Division
Boston. MA 02116                                 U.S. Department of Justice
(617) 695~1990                                   P.O. Box 146
                                                 Benjamin Franklin Station
                                                 Washington. DC 20044-0146


                                                 ATrORNEYOFRECORDFOR
                                                 RESPONDENT:

                                   /
                                                  f

  ARA YAN AIR. MD                                ALEXIS B. BABCOCK
 Acting Director, Division of Injury             Senior Trial Attorney
 Compensation Programs (DICP)          ·         Torts Branch
 Healthcare Systems Bureau                       Civil Division
 U.S. Department of Health                       U.S. Department of Justice
 and Hwnan Services                              P.O. Box 146
 5600 Fishers Lane                               Benjamin Franklin Station
 Parklawn Building, Mail Stop 08Nl46B            Washington, DC 20044..0146
 Rockville. MD 20857                             (202) 616-7678



 Dated:   --bf J_,\ f I (d
                                           -5-